Citation Nr: 0405217	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).  

Procedural history

The veteran had active service from August 1952 to July 1954.  
He died in December 1997.  The appellant is his spouse.

In February 2001, the RO received the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A § 1151.  In an 
October 2001 rating decision, the RO denied the claim.  The 
appellant disagreed with the October 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the appellant's substantive appeal (VA 
Form 9) in October 2002.  

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in May 2003.  
The transcript of the hearing is associated with the claims 
folder.

The Board observes in passing that in an October 2001 rating 
decision, the RO also denied the appellant's claim of 
entitlement to Dependents' Educational Assistance under Title 
38 U.S.C. Chapter 35.  To the Board's knowledge, the 
appellant has not disagreed with that decision.  Accordingly, 
that issue is not within the Board's jurisdiction and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

Factual background

The uncontroverted facts may be briefly stated.  The veteran 
had a long history of multiple medical problems, including 
coronary artery disease, hypertension and chronic obstructive 
pulmonary disease.  He died at 12:44 pm on December 
[redacted], 1997.  According to the death certificate, his 
death was caused by a massive coronary infarction due to 
coronary artery disease.  VA treatment records show that he 
died while under the care of VA medical personnel.  

The appellant stated during her May 2003 hearing that the 
veteran was taken via ambulance to the VA emergency room, 
where he was treated and released.  According to her 
testimony, she later returned him to the emergency room when 
his chest pains returned during the drive home.  The 
appellant further asserted that while the veteran was 
admitted to the emergency room on the second occasion, he was 
not treated, but was left to sit alone in a waiting area.  

Objective reports of what transpired on that day show that 
the veteran was admitted for VA treatment at approximately 
8:30 a.m. on December [redacted], 1997.  The veteran was 
noted by the ambulance crew at the time of admission to be in 
mild distress.  He complained of shortness of breath and 
chest pains associated with breathing.  Hospital treatment 
reports show that x-rays were taken at 9:33 a.m..  
What happened next is unclear.  VA hospital records do not 
indicate that the veteran was officially released or sent 
home as the appellant contends.  Those records do show that 
the veteran was intubated and a chest x-ray was done at 12:25 
p.m.  He died at 12:44 p.m.  

Reasons for remand

The Board notes that the RO made two general requests for all 
VA treatment reports, to include hospital and emergency room 
reports.  The first was on May 31, 2001 and the second on 
July 18, 2001.  The first request produced only outpatient 
treatment records dated prior to the date of death.  The 
second request produced two x-ray reports from the date of 
death and a patient profile which appears to show the time of 
admission on the date of death and basic background 
information for the veteran.  However, the record contains no 
admission reports, no hospitalization summary and no clinical 
or evaluative reports with the exception of the x-rays.  
Indeed, the very presence of x-ray reports makes the absence 
of accompanying evaluative reports all the more puzzling.  

While the Board acknowledges that the RO has taken reasonable 
and appropriate actions to obtain the veteran's records, the 
Board believes that the presence of additional pertinent 
records is suggested.  These records are obviously crucial in 
determining what transpired on the day of the veteran's 
death.    

Pertinent law and regulations

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should undertake all necessary 
development to obtain and associate with 
the veteran's VA claims folder all 
pertinent hospital records from the VA 
Medical Center in Syracuse, New York on 
the date of the veteran's death.  If such 
records are not available, that fact 
should be noted in the claims file, and 
the appellant and her representative 
should be so notified.

2.  After the first item has been 
accomplished, and whether or not any such 
hospitalization records are obtained, VBA 
should send the veteran's claims folder 
for a review of the evidence and medical 
opinion by an appropriate medical 
professional.  The reviewer is requested 
to state an opinion, based on the 
veteran's condition as shown by the 
medical evidence of record, including the 
death certificate, as to whether the 
veteran's death was inevitable, 
irrespective of any actions which may 
have been taken or not taken by the VA 
Medical Center.  If the response to the 
first question is no, and if more 
detailed medical records pertaining to VA 
medical treatment on the date of the 
veteran's death are available so that an 
informed judgment may be made, the 
reviewer should comment on the specific 
medical treatment provided and whether 
such constituted carelessness, 
negligence, lack of proper skill error of 
judgment or similar instance of fault on 
the part of VA.  The opinion should be 
associated with the VA claims folder.

3.  VBA should then review the evidence 
of record and readjudicate the 
appellant's claim of entitlement to 
Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151.  If the 
claim remains denied, VBA should provide 
the appellant with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




